DETAILED ACTION
This is a final Office action in response to the amendment filed 04/28/2022.

Status of Claims
Claims 1-12 are pending;
Claims 1-12 are currently amended;
Claims 1-12 are rejected herein.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
While the applicant's arguments with respect to the prior art rejections have been fully considered, the prior art rejections of claims 1-12, based on Bossow (DE 20 2004 012 107 U1), Volker et al. (DE 38 39 931 A1), Rioja Calvo (EP 1 008 316 A1), and/or Cattaneo (US 2017/0143120 A1), set forth in the Office action mailed 01/06/2022, are hereby withdrawn in view of the amendments to claims 1-12.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features "wherein the horizontal movement member comprises… a guide coupled to the plate element, the guide being configured to receive a screwdriver tip for rotating the grub screw" (claim 1, lines 16-22) must be shown or the feature(s) cancelled from the claim(s).  No new matter should be entered.
The drawings are objected to because of the following informality:
Figure 11 (filed 04/28/2022) – The newly added reference number "41" does not correctly point to the intermediate septum that separates the two guiding seats (39, 40) and acts as a stop for the tip of the screwdriver (46).  As best understood, the intermediate septum can be seen but is not labeled in Figure 9.
[AltContent: textbox (This portion of the guide (38) does not appear to be the intermediate septum that separates the two guiding seats (39, 40) and acts as a stop for the tip of the screwdriver (46).)]
    PNG
    media_image1.png
    164
    232
    media_image1.png
    Greyscale

[AltContent: arrow]

[AltContent: textbox (Selected Portion of Figure 11 (Filed 04/28/2022))]


    PNG
    media_image2.png
    206
    675
    media_image2.png
    Greyscale


[AltContent: arrow]

[AltContent: arrow][AltContent: arrow]
[AltContent: textbox (This portion of the guide (38) appears to be the intermediate septum (41) that separates the two guiding seats (39, 40) and acts as a stop for the tip of the screwdriver (46).)]
[AltContent: textbox (Guiding Seat (39))][AltContent: textbox (Guiding Seat (40))]

[AltContent: textbox (Selected Portion of Figure 9 (Filed 03/18/2020))]
 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 6, and 8-10 are objected to because of the following informalities:
Claim 1, lines 9 and 10, "the hooking element being adjustable in depth and in height and provided with an upper hook-shaped portion" appears to be --the hanging bracket being adjustable in depth and in height, the hooking element being provided with an upper hook-shaped portion--.  See claim 1, lines 18 and 19.  Also see abstract filed 04/28/2022, lines 6 and 7.
Claim 1, lines 11-15, the "horizontal movement member" (16) and the "vertical movement member" (17) are defined by the hanging bracket, so the limitations in lines 11 and 13 should not be formatted to be aligned with the limitations in line 4 without any appropriate changes.  Otherwise, it makes the claim seem that the "concealed tear-resistant hanging-bracket group" comprises a hanging bracket, a horizontal movement member, and a vertical movement member.  Moreover, the term "member" appears to be inaccurate because each of the "[h]orizontal and vertical movement means 16, 17" (specification, page 6, line 7) is partially defined by structural elements of the plate element (11) and the hooking element (14) and therefore is not a "member."  The applicant is advised to use the term(s) from the original specification, such as "means" or "mechanism" (specification, page 6, lines 6 and 7).  The following is an exemplary amendment to the limitations in lines 4-16:
--a hanging bracket comprising:
a plate element provided with a plurality of fixing pins, the fixing pins being configured to be coupled in holes formed on a shoulder of the wall cupboard, and
a hooking element configured to engage the hanging bracket to a supporting element fixed to a wall, the hanging bracket being adjustable in depth and in height, the hooking element being ,
wherein the hanging bracket defines a horizontal movement mechanism configured to enable a horizontal movement of the plate element with respect to the hooking element,
wherein the hanging bracket defines a vertical movement mechanism configured to enable a vertical movement of the plate element with respect to the hooking element,
wherein the horizontal movement mechanism comprises:--
Claim 1, line 18, the applicant is advised to change "the grub screw" to --the first grub screw--.
Claim 1, line 19, the term "causing" claims actual movement and should be functionally reworded, e.g., as --being capable of causing-- or the like.
Claim 1, line 22, the applicant is advised to change "the grub screw" to --the first grub screw--.
Claim 1, line 28, the applicant is advised to change "the protrusion" to --the deep-drawn protrusion--.  See claim 2, line 3.
Claim 6, line 4, "be abutted" appears to be --abut--.
Claim 8, line 6, the applicant is advised to change "member" to --mechanism-- based on the proposed changes with respect to claim 1 above.
Claim 9, line 5, the applicant is advised to change "which is" to --the height-adjustment screw being-- to clarify that the term "which" does not specifically refer to "an end" in the same line.
Claim 10, line 3, the applicant is advised to change "provided with" to --and--.
Claim 10, lines 3 and 4, the applicant is advised to change "the toothed crown and the flange having the seat therebetween" to --the seat being arranged between the toothed crown and the flange--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, there is no support in the original disclosure of the present application for the following amended limitations in lines 16-22: "wherein the horizontal movement member comprises… a guide coupled to the plate element, the guide being configured to receive a screwdriver tip for rotating the grub screw."  The original disclosure of the present application provides the following relevant description:
Excerpt 1 (specification, page 9, lines 10-17)
"It can be noted how this guiding element 38 is arranged quite precisely in the space existing below the deep-drawn protrusion 19. At the same time, this guiding element 38 is positioned in the pass-through opening 37 formed in the sheet of the plate 11 immediately above the appendix 27 which form a first part of the supports of the movement means 16 of the horizontal regulation."
Excerpt 2 (specification, page 10, lines 22-26)
"In conclusion, the rotation of the screw 21 by means of the tip of the screwdriver inserted either in the rear part of the deep-drawn protrusion 19 or in the head 22 of the screw 21, causes a regulation in depth of the hanging bracket."
Excerpt 3 (specification, page 11, lines 1-6)
"A tip of a screwdriver, when inserted in the pass-through opening 37 and in the guiding seat 40 of the guiding element 38 for a rear actuation or alternatively for a front actuation in the guiding seat 40 of the guiding element 38, causes an engagement on the toothed crown 32 of the screw 31."
Firstly, as best understood, the original disclosure of the present application discloses only one guide (38).  According to Excerpts 1 and 2 above and also as clearly shown in Figures 9 and 10, the guide (38) is partially received in the pass-through opening (37), which is arranged below the deep-drawn protrusion (19).  Also, the upper screwdriver (the upper 46) simply enters the deep-drawn protrusion (19) to rotate the grub screw (21) of the horizontal movement member (16) without entering the pass-through opening (37) or the guide (38).  As such, the guide (38) is clearly not a structural element of the horizontal movement member (16).  Therefore, the original disclosure of the present application does not support the limitations "wherein the horizontal movement member comprises… a guide coupled to the plate element" as [AltContent: textbox (Deep-drawn Protrusion (19) )]currently recited in claim 1.
[AltContent: textbox (Grub Screw (21) )][AltContent: textbox (Upper Screwdriver )][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
[AltContent: textbox (Height Adjustment Screw (31) )]
    PNG
    media_image2.png
    206
    675
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Guide )]

[AltContent: arrow]
[AltContent: textbox (Selected Portion of Figure 9 (Filed 03/18/2020))][AltContent: textbox (Lower Screwdriver )]


    PNG
    media_image3.png
    436
    641
    media_image3.png
    Greyscale

[AltContent: textbox (Grub Screw)][AltContent: arrow]

[AltContent: textbox (Height Adjustment Screw )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pass-through Opening)]
[AltContent: arrow]

[AltContent: textbox (Guide (38) )]

[AltContent: textbox (Selected Portion of Figure 10 (Filed 03/18/2020))]

Secondly, as best understood, the original disclosure of the present application discloses only one guide (38).  According to Excerpts 1-3 above and also as clearly shown in Figures 9 and 10, the guide (38) is partially received in the pass-through opening (37), which is arranged below the deep-drawn protrusion (19).  Also, the upper screwdriver (the upper 46) simply enters the deep-drawn protrusion (19) to rotate the grub screw (21) of the horizontal movement member (16) without entering the pass-through opening (37) or the guide (38).  Furthermore, the lower screwdriver (the lower 46) enters the pass-through opening (37) and the guide (38) to rotate the height-adjustment screw (31) of the vertical movement member (17).  In other words, it appears that the guide (38) is configured to receive a screwdriver tip for rotating a height-adjustment screw (31) that is different from the claimed "grub screw."  Therefore, the original disclosure of the present application does not support the limitations "the guide being configured to receive a screwdriver tip for rotating the grub screw" as currently recited in claim 1.
Based on the foregoing analysis, the amended limitations in lines 16-22 "wherein the horizontal movement member comprises… a guide coupled to the plate element, the guide being configured to receive a screwdriver tip for rotating the grub screw" are considered as new matter.  Appropriate correction is required.
Claims 2-12 are rejected as being dependent from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the plate" (line 17) in the claim.  Also, it is not clear as to whether the "plate" in line 17 and the "plate element" in line 5 refer to the same structure or different structures.  Appropriate correction is required.
Claims 2-12 are rejected as being dependent from a rejected claim.

Allowable Subject Matter
Although there is no prior art rejection of claims 1-12 under 35 U.S.C. 102 or 103, no allowable subject matter is indicated in the current Office action because claims 1-12 stand rejected under 35 U.S.C. 112(a) as set forth above in the current Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631